

116 HR 5073 IH: A Just Society: The Uplift Our Workers Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5073IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Ms. Ocasio-Cortez (for herself, Ms. Meng, Ms. Garcia of Texas, Ms. Tlaib, Mrs. Napolitano, Mr. García of Illinois, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a score of worker-friendliness of each employer before entering into a Federal contract,
			 to establish a contracting preference for such score, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the A Just Society: The Uplift Our Workers Act. 2.Worker-friendliness scores for Federal contracts (a)Scores requiredWith respect to any contract or subcontract (at any tier) entered into on or after the date on which the method for a score is developed pursuant to subsection (b), the head of the executive agency shall—
 (1)ensure that contracting officers consider the score approximately equal in importance or significantly more important than cost or price (as described in section 3306 of title 41, United States Code); and
 (2)ensure that an offeror for a prime contract does not subcontract with any entity that violates the labor laws and executive orders listed in subsection (b).
 (b)Components of scoreNot later than 18 months after the date of enactment of this Act, the Secretary of Labor, in coordination with the Director of the Office of Management and Budget, shall—
 (1)develop a method to assess and provide a score with respect to the worker-friendliness of each prospective contractor or subcontractor (at any tier) that is an employer that submits a bid for a Federal contract before entering into the contract which takes into account—
 (A)whether the employer is in compliance with the applicable labor laws and executive orders listed in subsection (c), including whether the employer has been subject to any administrative or civil judgments or arbitral decisions for any violations of such laws or orders;
 (B)whether the employer guarantees that the maximum amount of work that may be performed under the contract by full-time workers will be performed by such workers by working 40 hours per work week;
 (C)whether the employer provides paid overtime for any work that exceeds 40 hours per work week; (D)whether employers are paid at least $15 an hour, and wages are otherwise reflective of the prevailing wage;
 (E)whether the employer has a policy of providing employees with guaranteed predictive scheduling, the quality of which shall be assessed by determining—
 (i)whether the policy is crafted for the purpose of ending unstable scheduling and allows workers to effectively provide for their families financially and emotionally;
 (ii)whether an employer has clear consistent processes in place to provide all employees with a good faith written estimate of (1) how many shifts an employee is scheduled to work per month, (2) the days and hours these shifts will occur, and (3) whether the employee will be expected to work on-call shifts;
 (iii)whether an employer provides employees with their final schedules not less than two weeks in advance, including whether such final schedules are written and posted in the workplace, or posted on an electronic portal easily accessed by all employees;
 (iv)whether an employer reports changes to an employee’s schedule within a reasonable amount of time and compensates employees when the employer cancels or alters shifts;
 (v)whether an employer limits “on call” scheduling practices and provides reasonable compensation, in addition to regular pay, to employees that are given less than 24 hours notice before the start of a scheduled work shift;
 (vi)whether an employer reasonably compensates each employee who reports to work anticipating that the employee will work a certain number of hours (determined by the employer) but is sent home by the employer before such hours are complete;
 (vii)whether an employer guarantees a reasonable rest period when employees work consecutive shifts; (viii)whether an employer consistently offers any “extra” hours or shifts to existing employees before hiring new employees, using a temp agency, or using contractors or subcontractors;
 (ix)whether an employer maintains and utilizes an easily accessible and universally available voluntary standby list of current employees willing to work additional hours due to unanticipated need or unexpected absence;
 (x)whether an employee avoids consistent or systematic under-scheduling which would result in employees consistently working significantly more hours than written in work schedule;
 (xi)whether an employer allows employees to request not to be scheduled for work shifts during certain times or at certain locations, and to identify preferences for the hours or locations of work; and
 (xii)whether an employer guarantees its employees will not be subject to informal or formal retaliation (such a demotion, reduction in hours, harassment, or termination) for requesting predictable schedules;
 (F)whether the employer has a policy of guaranteeing access to paid sick leave, the quality of which shall be assessed by determining—
 (i)whether an employer guarantees a minimum of 56 hours paid sick leave annually for all employees; (ii)in the case of an employer with 10 or more employees, whether the employer guarantees more than 56 hours of paid sick leave annually for all employees;
 (iii)whether this paid sick leave is distinct from time accrued as part of a paid time off policy; (iv)whether an employer provides leave as an upfront allocation at the start of employment and the start of subsequent year of employment as opposed to requiring that employees accrue paid sick leave;
 (v)whether an employer allows paid sick leave to be used by its employees to recover from illness, injury, medical condition as well as to seek medical diagnosis, preventive care, and other medical reasons;
 (vi)whether an employer allows this paid sick leave to also be used to aid, care for, or attend medical appointments with an employee’s family (including the employee’s child, parent, legal guardian or ward, sibling, grandparent, grandchild, spouse, registered domestic partner under any State or local law, or other person reasonably designated as family);
 (vii)whether an employer ensures that any verification requirements or policy around use of paid sick leave is reasonable and in no way onerous; and
 (viii)whether an employer allows employees to use paid sick leave to recover from or seek assistance in the aftermath of domestic violence, sexual assault, sexual violence, or stalking;
 (G)whether the employer has a policy of providing employees access with paid parental and family leave, the quality of which shall be assessed by determining—
 (i)whether an employer guarantees 12 weeks or more paid family or parental leave annually after birth of a child, adoption of a child, foster placement, or serious illness of the employee or the employee’s family member serious illness (as defined in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611));
 (ii)whether an employer provides leave as an upfront allocation at the start of employment as opposed to requiring that employees accrue or earn paid family leave;
 (iii)whether an employer guarantees such leave for both full-time and part-time employees; (iv)whether an employer guarantees full or significant wage replacement during the course of this leave;
 (v)whether an employer guarantees a high weekly benefit cap or no such cap; (vi)whether the employer’s paid family leave policy include job protection for all employees;
 (vii)whether such leave may be used when an employee’s child, parent, legal guardian or ward, sibling, grandparent, grandchild, spouse, registered domestic partner under any State or local law, or other person reasonably designated as family is deployed abroad on active military service; and
 (viii)whether such policy allows for flexible hours once an employee returns to work following paid family and medical leave;
 (H)whether the employer has a policy to employ individuals who are represented by a labor organization that has entered into a collective bargaining agreement on the behalf of such individuals, the quality of which shall be assessed by determining—
 (i)whether an employer has policies guaranteeing the employees’ right to be represented by a labor organization and has committed to engage in timely good faith negotiations with the such labor organization;
 (ii)whether an employer has policies that recognize labor organizations formed as a result of an election or use of authorization cards;
 (iii)whether an employer has policies guaranteeing its employees right to strike; and (iv)whether an employer has policies guaranteeing that an employee will not be subject to informal or formal retaliation (such a demotion, reduction in hour, harassment, or termination) for joining or attempting to be represented by a labor organization;
 (I)whether the employer provides high-quality healthcare that is subsidized by the employer; (J)whether the employees have an opportunity to form a worker or employment cooperative;
 (K)whether the employer has policies in places to proactively manage the ethical, social, and environmental risks in the supply chain; and
 (L)any other relevant requirements as determined by the Secretary and the Director; (2)provide the head of each executive agency with recommendations on how to evaluate such a score in making contracting decisions, and ensure that such recommendations will result in a preference for an employer that has higher scores with respect to worker-friendliness;
 (3)identify best practices for the implementation of the scoring process described in paragraph (1), including best practices to—
 (A)ensure that contracting officers consider this score approximately equal in importance or significantly more important than cost or price (as described in section 3306 of title 41, United States Code); and
 (B)ensure that an offeror for a prime contract does not subcontract with any entity that violates the labor laws and executive orders listed in subsection (c);
 (4)maintain such scores in a database that is publicly accessible, which may be an existing database or a new database developed and maintained by the Secretary of Labor;
 (5)create a process for an employer to appeal a score, including by submitting additional data or requesting a new score due to changes to employee policy;
 (6)review each score every 5 years to ensure that such score is up-to-date; and (7)enable employers that are not Federal contractors to request such a score for purposes of promoting worker-friendly policies.
 (c)Labor laws and executive ordersThe laws and executive orders listed in this subsection are as follows: (1)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).
 (2)The Occupational Safety and Health Act of 1970 (29 U.S.C. 652 et seq.). (3)The Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).
 (4)The National Labor Relations Act (29 U.S.C. 151 et seq.). (5)Subchapter IV of chapter 31, of title 40, United States Code (commonly referred to as the Davis-Bacon Act).
 (6)Chapter 67 of title 41, United States Code (commonly referred to as the Service Contract Act). (7)Executive Order 11246 of September 24, 1965 (Equal Employment Opportunity).
 (8)Section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793). (9)The Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.).
 (10)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.). (11)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (12)The Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.). (13)Chapter 43 of title 38, United States Code (commonly known as the “Uniformed Services Employment and Reemployment Rights Act of 1994”).
 (14)Executive Order 13658 dated February 12, 2014. (15)State laws comparable to the laws and executive orders listed in paragraphs (1) through (14).
 (d)Bi-Yearly reportNot later than 12 months after the date of enactment of this Act and every 6 months thereafter until the method described in section 2(b)(1) is developed, the Secretary shall submit to Congress a report that includes—
 (1)the status of developing the method described in section 2(b)(1); (2)the factors described in section 2(b)(1) being taken into account in providing a score and how each such factor is being weighted;
 (3)the stakeholders consulted in developing the method described in section 2(b)(1); and (4)how the Secretary is meeting the requirements of the Secretary under this section.
 (e)Update of FARNot later than 18 months after the date of enactment of this Act, the Federal Acquisition Regulation shall be amended to carry out this Act.
 (f)DefinitionsIn this section: (1)ContractThe term contract does not include a contract with the Federal Prison Industries.
 (2)DirectorThe term Director means the Director of the Office of Management and Budget. (3)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.
 (4)SecretaryThe term Secretary means the Secretary of Labor. 